Citation Nr: 1550274	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-31 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tonsillar cancer, claimed as respiratory cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION


The Veteran served on active duty from November 1965 to August 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a September 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that his tonsillar cancer had affected his larynx.  As a result, over the past couple of years he had undergone laser treatment at the San Diego VA Medical Center (VAMC) for precancerous tissue of the larynx.  

In this regard, VA treatment records before the Board from the VA Southern Nevada HCS reflect that, in September 2014 at the San Diego VAMC, the Veteran underwent microdirect laryngoscopy with biopsy of the left anterior true vocal fold lesion and KTP laser ablation.  

VA treatment records before the Board do not include any records from the San Diego VAMC dated after April 10, 2014.  Thus, it appears that there exist records of relevant VA medical treatment of the Veteran that have not been associated with the record before the Board.  These outstanding treatment records could be particularly relevant in this case as they may address the Veteran's larynx.  See 38 C.F.R. § 3.309(e).  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran testified that he was submitting a copy of the Agent Orange Review dated October 2007 from the VA.GOV website.  The record before the Board includes correspondence from the Veteran's representative that is dated the day of the hearing.  The correspondence relates that attached to it is the Agent Orange Review referred to during the hearing, with one section highlighted.  However, a review of the record (consisting of the Veteran's Virtual VA and VBMS eFolders) is negative for the submitted Agent Orange Review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those from the San Diego VAMC dated after April 10, 2014.  

2.  Inform the Veteran that the evidence he attempted to submit during the September 2015 hearing is not in the record before the Board, and provide him a reasonable time to resubmit it. 

3.  Then, undertake any development, such as conducting a VA examination or obtaining a VA medical opinion, deemed necessary in light of evidence obtained pursuant to Paragraphs 1 and 2, above. 

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




